The defendant’s contention that the sentencing court failed to conduct an in-depth inquiry to determine his ability to pay restitution as a condition of his sentence of probation is unpreserved for appellate review (see People v Dillon, 90 AD3d *6361468, 1468-1469 [2011]; People v Harris, 72 AD3d 1110, 1112-1113 [2010]; People v Passalacqua, 43 AD3d 964, 964 [2007]; People v Taylor, 245 AD2d 398, 398-399 [1997]), and we decline to address the contention in the exercise of our interest of justice jurisdiction. Skelos, J.P., Dickerson, Lott and Austin, JJ., concur.